FILED
                            NOT FOR PUBLICATION                             NOV 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARK WAH SUN YOUNG,                              No. 10-15930

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00403-SOM-
                                                 BMK
  v.

BISHOP ESTATE; et al.,                           MEMORANDUM *

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Hawaii
                Susan Oki Mollway, Chief District Judge, Presiding

                     Argued and Submitted October 15, 2012
                               Honolulu, Hawaii

Before: REINHARDT, THOMAS, and PAEZ, Circuit Judges.

       Mark Wah Sun Young appeals from the final judgment of the district court

dismissing with prejudice his claims against Defendants Kamehameha

Schools/Bishop Estate, Robert Bruce Graham, Ashford & Wriston, LLP, Corbett

A.K. Kalama, Diane J. Plotts, J. Douglas Ing, Nainoa Thompson, Robert K.U.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Kihune, Ronald R. Sakamoto, and Judge Colleen K. Hirai (collectively, the “Ten

Defendants”); and denying him leave to file an amended complaint against the

remaining three Defendants, James Francis Vrechek, Jason Tani, and Frank

Kanemitsu. We have jurisdiction under 28 U.S.C. § 1291. We affirm in part,

vacate in part, and remand. Because the parties are familiar with the history of this

case, we need not recount it here.

                                          I

      The district court did not abuse its discretion in dismissing with prejudice

Young’s claims against the Ten Defendants, which he had voluntarily moved to

dismiss pursuant to Fed. R. Civ. P. 41(a)(2).

      On appeal, Young correctly observes that Rule 41(a)(1) provided him “an

absolute right” to voluntarily dismiss his claims against those defendants who had

not yet answered his complaint nor moved for summary judgment. Concha v.

London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing Hamilton v. Shearson-Lehman

Am. Express, Inc., 813 F.2d 1532, 1534 (9th Cir. 1987)). However, Young never

invoked Rule 41(a)(1) in the proceedings below, and the district court had no

obligation to transform, sua sponte, his Rule 41(a)(2) motion into a notice of

dismissal under Rule 41(a)(1). The two provisions are not interchangeable, see

Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1080 (9th


                                          2
Cir. 1999), and the district court was not required to restyle Young’s motion to

avoid the consequences of his explicit pleading choices.

      Assuming, without deciding, that the district court was required to forewarn

Young of its intent to grant his Rule 41(a)(2) dismissal motion with prejudice and

to provide him additional time to withdraw the motion, we conclude that any error

was harmless. Young’s original claims against the Ten Defendants had already

been dismissed by the district court, Young had conceded that he had no real

chance to amend the complaint successfully, the magistrate judge had

recommended dismissal of the amended claims with prejudice, and some of the

Ten Defendants had already moved to dismiss the claims with prejudice. Young

had adequate notice of the possibility that the district court might dismiss his

claims against the Ten Defendants with prejudice and had the opportunity to object

to the dismissal with prejudice. Therefore, any failure of the district court to

provide additional notice was harmless, and provides no basis upon which to

reverse the district court’s exercise of discretion.

                                            II

      We have carefully reviewed the district court’s order denying Young’s

motion for leave to file an amended complaint against Frank Kanemitsu and Jason




                                            3
Tani and conclude that the district court did not abuse its discretion in denying

plaintiff’s motion for leave to amend to file new claims against these defendants.

                                          III

      We reverse the district court’s denial of leave to file an amended complaint

against Francis Vrechek for lack of jurisdiction, a decision we review de novo.

Henrichs v. Valley View Dev., 474 F.3d 609, 613 n. 1 (9th Cir. 2007) (citing Sahni

v. Am. Diversified Partners, 83 F.3d 1054, 1057 (9th Cir. 1996)).

                                          A

      Contrary to the district court’s conclusion, the probate exception does not

deprive the district court of jurisdiction over Young’s negligence claim against

Vrechek. That narrow jurisdictional bar

      reserves to state probate courts the probate or annulment of a will and the
      administration of a decedent’s estate; it also precludes federal courts from
      endeavoring to dispose of property that is in the custody of a state probate
      court. But it does not bar federal courts from adjudicating matters outside
      those confines and otherwise within federal jurisdiction.

Marshall v. Marshall, 547 U.S. 293, 311-12 (2006). Because Young’s negligence

claim against Vrechek “seeks an in personam judgment...not the probate or

annulment of a will,” id. at 312, it may be properly adjudicated in a federal forum.




                                          4
                                        B

      Likewise, the Rooker-Feldman doctrine does not preclude federal

adjudication of Young’s negligence claim. That doctrine applies only “when the

federal plaintiff’s claim arises from [a] state court judgment, not simply when a

party fails to obtain relief in state court.” Henrichs, 474 F.3d at 613 (citing Noel v.

Hall, 341 F.3d 1148, 1164-65 (9th Cir. 2003)). Although Young’s negligence

claim arises out of the same set of underlying facts that are the subject of ongoing

probate proceedings in the Hawaii courts, it does not seek relief from a state court

judgment. Therefore, Rooker-Feldman does not apply. See id. at 615 n. 2 (holding

that Rooker-Feldman does not apply when the injury complained of in the federal

action “does not arise from a state court judgment, but rather from the actions of an

adverse party”).

                                        C

      Finally, abstaining from the exercise of federal jurisdiction over Young’s

negligence claim is not proper under Younger v. Harris, 401 U.S. 37 (1971). To

warrant abstention under Younger, the district court must find that (1) there are

ongoing state court proceedings, (2) which implicate an important state interest,

and (3) provide the federal plaintiff an adequate opportunity to raise his claims,

and (4) the federal action would enjoin the state court proceedings or have the


                                            5
practical effect of doing so. AmerisourceBergen Corp. v. Roden, 495 F.3d 1143,

1149 (9th Cir. 2007). Here, the state’s generalized interest in interpreting and

giving effect to testamentary documents is not sufficient to satisfy Younger’s

second prong. Cf. Roden, 495 F.3d at 1150 (holding that a state’s generalized

interest in judicial efficiency does not qualify as an “important state interest” under

Younger). In addition, there is no indication that the district court’s adjudication of

Young’s negligence claim would effectively enjoin the pending state probate

proceedings. See id. at 1151 (holding that a mere concern over potential conflict

between federal and state proceedings is inadequate to satisfy Younger’s “effective

injunction” element).

      Even if Younger’s four elements were “strictly met” in this case, id. at 1148,

a stay of federal proceedings would be the appropriate remedy, as Young does not

seek injunctive relief. See id. at 1148 (citing Gilbertson v. Albright, 381 F.3d 965,

968 (9th Cir. 2004) (en banc)) (in an action for damages, Younger requires a stay,

not dismissal, of the federal proceedings).

                                        D

      Under Rule 15(a) of the Federal Rules of Civil Procedure, the denial of leave

to file an amended complaint is a matter committed to the district court’s

discretion. Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (quoting Outdoor


                                            6
Systs., Inc. v. City of Mesa, 997 F.2d 604, 614 (9th Cir. 1993)). The district court

may properly deny leave on the ground that amendment would be futile. Id. at

845. However, the district court based its denial of leave to file an amended

complaint asserting a negligence claim against Vrechek solely on its perceived lack

of jurisdiction over that claim. Because that jurisdictional determination was in

error, we must vacate the district court’s order denying Young leave to file an

amended complaint against Vrechek. We express no opinion on the merits of the

proposed amendment.

                                         III

      The district court acted within its discretion in granting Young’s Rule

41(a)(2) motion with prejudice against the Ten Defendants. Thus, we affirm the

district court’s order denying leave to amend as to defendants Kanemitsu and Tani.

We vacate the district court’s order denying Young leave to file an amended

complaint against Vrechek and remand for further proceedings.

      We express our gratitude to Allison Ehlert, along with Mandy Hu and

William Christopher, of the law firm of Coblentz, Patch, Duffy & Bass, LLP, for

their pro bono representation of the plaintiff in this appeal.




      AFFIRMED IN PART; VACATED IN PART; REMANDED.


                                               7